Citation Nr: 1143694	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extraschedular evaluation for loss of visual fields as secondary to service-connected optic atrophy from March 6, 2008 to December 10, 2008.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2011, the Board remanded the issue of entitlement to an extraschedular evaluation for loss of visual fields from March 6, 2008 to December 10, 2008, to the RO, via the Appeals Management Center (AMC), for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration.  As the case was referred and a response from the Director of Compensation Service was received, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

From March 6, 2008 to December 10, 2008, the Veteran is in receipt of a 90 percent schedular evaluation for bilateral optic atrophy and a total disability rating based on individual unemployability (TDIU); the evaluations adequately contemplate the Veteran's overall eye disability, to include loss of visual fields.  


CONCLUSION OF LAW

From March 6, 2008 to December 10, 2008, the criteria for an extraschedular rating for loss of visual fields secondary to service-connected bilateral optic atrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran's records from the Social Security Administration (SSA) were also obtained.  The Veteran was also afforded VA examinations in August 2008 and August 2010 and the Board finds that the examinations were adequate.  In its June 2011 remand, the Board instructed the RO/AMC to refer the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration.  The claim was referred and a response was received from the Director of Compensation Service in September 2011.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an extraschedular evaluation for loss of visual fields from March 6, 2008 to December 10, 2008 is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a.  DCs 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")  Under the amended criteria separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. 
§ 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")  

In an October 2008 rating decision, the RO assigned an initial 90 percent rating for bilateral optic atrophy effective March 6, 2008.  The 90 percent evaluation was assigned based on visual acuity under 38 C.F.R. § 4.84a, Diagnostic Code 6075.  Based on the change in the rating criteria, in an October 2010 rating action, the RO granted a separate 20 percent evaluation for loss of visual fields effective December 10, 2008 and a 30 percent evaluation for loss of visual fields effective August 14, 2010.  

In a June 2011 decision, the Board denied higher schedular ratings for the Veteran's bilateral optic atrophy and for loss of visual fields.  The Board also determined that the rating schedule was adequate to rate the Veteran's eye disorders since the regulatory changes and that referral for an extraschedular rating was unnecessary from December 10, 2008.  Prior to the regulatory changes, however, the rating schedule did not encompass both a loss of visual acuity and impairment of visual field.  During this time period, VA Manual 21-1, Part VI, § 11.07(f) provided that in cases where there is impairment of visual acuity and visual field, the claim should be referred to the Director of Compensation and Pension Services for evaluation of visual efficiency.  Hence, the Board remanded the issue of an extraschedular evaluation for loss of visual fields from March 6, 2008 to December 10, 2008 to the RO/AMC for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  

In September 2011, the Director of Compensation Service determined that an extraschedular evaluation was not warranted.  The Director noted that the maximum available visual efficiency rating was 90 percent during this time period and that both visual field deficits and visual acuity deficits were used to determine the visual efficiency evaluation.  The Director also noted that the Veteran was in receipt of a TDIU since March 6, 2008, and that SSA records did not indicate the Veteran met the criteria for statutory blindness prior to August 2009.  

In Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), the Court noted that, if the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted, such determination is reviewable by the Board. 

In this case, the Board has already determined that the rating schedule prior to the regulatory changes did not contemplate both impairment of visual acuity and visual field.  Hence, the rating schedule is inadequate to evaluate the Veteran's symptomatology during this time period.  

The Board also finds that the Veteran's disability picture exhibits marked interference with employment.  The Veteran has a high school diploma and has received training in diesel engine repair, radar, and firefighting.  After he was discharged from service, the Veteran worked as an installer for a moving company from October 2006 to February 2008.  The Veteran stated that he stopped working in February 2008 because of his decreased eyesight.  He said he could not properly perform tasks or do any job and was legally blind.  The August 2008 VA examination report notes that visual acuity in both eyes corrected was 20/200 near and 20/300 far.  To put this in perspective, a person with 20/200 vision would have to stand 20 feet from an object to see it as someone with normal vision would see it from a distance of 200 feet.  As regards visual field, average contraction was 42 degrees in the left eye and 51 degrees in the right eye.  A February 2009 letter from Dr. Wlodek indicates the Veteran's vision loss was severe and permanent and that he would never be able to return to work.  Based on the Veteran's employment history, education, and training, the Board finds that his service-connected eye disability markedly interfered with his employment.  The Veteran's disability picture has not exhibited any other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. § 3.321(b)(1).

Despite the above determinations, the Board does not find that, to accord justice, an extraschedular rating is warranted in this case.  In this regard, the Board points out that the Veteran is already receiving a 90 percent schedular rating during the relevant time period, which already contemplates severe impairment in earning capacity.  Furthermore, the Veteran has been in receipt of a TDIU since March 6, 2008, which fully considers the impact of his eye disability on his ability to work.  

For the foregoing reasons, the preponderance of the evidence is against an extraschedular rating for the loss of visual fields from March 6, 2008 to December 10, 2008.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An extraschedular rating for loss of visual fields secondary to service-connected bilateral optic atrophy from March 6, 2008 to December 10, 2008, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


